DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 16-17 in the reply filed on 11/10/2022 is acknowledged.
Claims 14-15 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2022.
Claims 1-13 and 16-17 are examined on the merits.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 line 2 “a molded component, a blow-molded component” which should read “a molded component, or a blow-molded component”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 15-16 recite “it” which renders the claim indefinite. For instance, it is not clear if “it” refers to the valve or another element. In an effort to compact prosecution, the limitation is being interpreted as “the valve”.
Claims 2-13 and 16-17 are rejected at least for being dependent of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Genosar (US 20140008366 A1) in view of Daily et al (US 20090018506 A1, hereinafter ‘Daily’)
Regarding Claim 1, Genosar discloses A closed system transfer device (CSTD) arrangement for storing a beneficial agent and transferring the beneficial agent to a destination port (figure 13, administration device 132), the CSTD arrangement comprising: 
a primary container (figure 1, cartridge 10) comprising a package ([0114] “The cartridge 10 comprises a package”) for storing the beneficial agent (functional limitation) comprising at least one flexible wall (figure 1b, thin wall 18', [0040] "at least a portion of the wall comprises a flexible material") such that pressure in the primary container is substantially equalized to ambient pressure (functional limitation);
a metering pump (figure 13, syringe 13, cartridge 133 equivalent to cartridge 10); 
a delivery port (referring figure 13, outlet of coupler 134 where coupled to administration device 132, [0150] "FIG. 13 illustrates the cartridge 133 joined to a 3-way coupler 134 disposed between a syringe 131 and administration device 132." and "The piston is advanced inwardly to dispense the dispensable product through the administration device 132" implies that the coupler 134 comprises ports for communicating among cartridge 133, syringe 131 and administration device 132) for communicating the beneficial agent with the destination port (figure 13, administration device 132); and 
a valve (figure 13, 3-way coupler 134) in selective fluid communication ([0150] "FIG. 13 illustrates the cartridge 133 joined to a 3-way coupler 134 disposed between a syringe 131 and administration device 132." and "The piston is advanced inwardly to dispense the dispensable product through the administration device 132" which implies that the coupler provides in selective fluid communication with the cartridge 133, syringe 131 and administration device 132) with the primary container, the metering pump, and the delivery port the valve comprising a valve housing (figure 13, housing of coupler 134), wherein: 
the primary container extends from the valve housing (referring figure 13, the cartridge 133 extends from housing of the coupler 134), 
the metering pump is joined to the valve housing (referring figure 14, syringe 131 is joined to the coupler housing 134), 
the delivery port is an opening (opening of 3-way coupler coupled to administration device 132 [0150] "The piston is advanced inwardly to dispense the dispensable product through the administration device 132" implies that the valve comprises an opening for transferring contents from syringe 131 to administration device 132 ) in the valve housing configured to accommodate the destination port.
in the first configuration the primary container and the metering pump are in fluid communication ([0150] "in this arrangement, mixed constituents are transferred from the cartridge 133 to the syringe barrel 131 just prior to injection by retracting the syringe piston 135") and neither is in fluid communication with the delivery port ([0151] “A valve system may be disposed in the coupler 134 to restrict the flow from the cartridge 133 to the syringe's barrel (i.e. reservoir), and from the reservoir to the administration device” it implies while the valve providing the fluid communication between the cartridge and the syringe, the valve is configured to restrict flow between the reservoir to the administration device), 
in the second configuration the metering pump is in fluid communication with the delivery port ([0150] "The piston is advanced inwardly to dispense the dispensable product through the administration device 132") and neither is in fluid communication with the primary container ([0151] “A valve system may be disposed in the coupler 134 to restrict the flow from the cartridge 133 to the syringe's barrel (i.e. reservoir), and from the reservoir to the administration device” it implies while the valve providing the fluid communication between the administration device and the syringe, the valve is configured to restrict flow between the cartridge and the syringe), and 
the flexible wall (figure 1b, thin wall18', [0040] "at least a portion of the wall comprises a flexible material") collapses when the beneficial agent is transferred from the primary container to the metering pump (as illustrated in figure 1f, the flexible wall collapse once content 16’ is transferred from the cartridge 10 into syringe reservoir 13’).
Genosar does not disclose the valve is moveable from a first configuration where the valve is not engaged with the destination port, to a second configuration where the valve is engaged with the destination port.
In the same filed of endeavor, Daily teaches a closed system transfer device arrangement (embodiment as illustrated in figures 48-60) comprises a valve (figure 51, communication element 1050) is moveable from a first configuration (configuration as illustrated in figures 48a and 51 without vial attached, and the communication element 1050 is not inserted) where the valve is not engaged with the destination port (figure 51, opening of vial 2002), to a second configuration (configuration as illustrated in figure 54) where it is engaged with the destination port (referring figure 54, when the communication element 1050 is engaged with the opening of vial 2002, the element 1050 is moved to provide the fluid communication between the vial and the syringe).
Daily provides the communication element movable between the first configuration and the second configuration when the opening of vial is engaged to the communication element in order to provide selectable fluid communication between either of the vial and syringe and the automatic needle ([0007]) which enables aseptic fluid transfer among the different fluid vessels and further provide intuitive manipulation of the valve to its operator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Genosar to incorporate the teachings of Daily and provide the valve is moveable from a first configuration to the second configuration for the purpose of providing aseptic fluid transfer with intuitive manipulation of the device.
Regarding Claim 6, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 1.
Genosar further discloses wherein the flexible wall comprises at least one of a film, a foil, a molded component, or a blow-molded component ([0026] "At least a portion of the flexible wall may include a foil or film").
Regarding Claim 7, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 1.
Genosar further discloses wherein the package (figure 1b, package 10’) comprises at least a first compartment (figure 1b, first sealed compartment 15) containing at least a first constituent of the beneficial agent (([0116] "the first compartment 15 contains a first beneficial agent").
Regarding Claim 8, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 7.
Genosar further discloses wherein the package further comprises at least a second compartment (figure 1b, second sealed compartment 16) containing at least a second constituent of the beneficial agent ([0116] "second compartment 16 contains a second beneficial agent"), wherein the first compartment and the second compartment are separated by a frangible seal (figure 1b, first frangible seal section 19') that, when opened, allows the first and the second constituents of the beneficial agent to aseptically merge ([0114] " A first frangible seal section 19', separates between the first compartment 15 and the second compartment 16, and is peelable by a defined threshold force to allow fluid the content of the first compartment 15 and the second compartment 16 to merge").
Regarding Claim 9, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 1.
Genosar further discloses wherein the metering pump is a syringe (figure, 13 syringe 131).
Regarding Claim 10, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 9.
Genosar does not disclose wherein the syringe is configured to be threaded onto the valve housing and thereafter the syringe is locked to the valve housing and cannot be removed.
Another embodiment of Genosar illustrated in figures 22a-b teaches wherein the syringe (figure 22a, 221) is configured to be treaded onto the valve housing (figure 22a, fitment 222) and thereafter the syringe is locked to the valve housing and cannot be removed ([0191] “fitment 222 is shown as a fluid-tight slip-fit. However, other fitting features may be incorporated to facilitate a tight connection between the syringe 221 and the cartridge 10, their assembly, or their dismantle, including, for example, a thread”).
Genosar provides the syringe is configured to be threaded onto the fitment in order to facilitate a fluid-tight ([0191] “a thread, a helical ramp, a Luer fit, a Luer-lock fit, an O-ring, a rubber seal component, an interlocking feature, a snap feature, other features known in the art to facilitate a fluid-tight”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Genosar, as modified by Daily, to incorporate the second embodiment of Genosar and provide the syringe is configured to be threaded onto the valve housing and thereafter the syringe is locked to the valve housing and cannot be removed for the purpose of facilitating fluid tight seal.
Regarding Claim 12, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 1.
Genosar further discloses wherein the destination port is configured to communicate with at least one of an intravenous delivery system, catheter, a tube, a needle, or a combination thereof ([0151] "The administration device 132 may include a needle, and a needle safety feature and a syringe disabling feature may be incorporated with this arrangement").
Regarding Claim 17, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 1.
Genosar further discloses wherein the primary container further comprises a semi-rigid backing for supporting the package and interfacing the primary container with the valve ([0019] “the primary container is made from at least one of a film or a foil”, “the primary container comprises a deformable wall, moveable (forcible) between a first preformed state in which it structurally defines (holds, delineates, self sustains, or independently sustains)”, implies the wall of the primary container is semi-rigid).
Claims 2-5, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Genosar  in view of Daily and in further view of Sanders (US 20180200498 A1).
Regarding Claim 2, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 1.
Genosar does not disclose wherein the valve further comprises a needle and a forward septum configured to interface with the destination port, wherein: 
in the first configuration the needle does not penetrate through the forward septum and the forward septum blocks fluid communication between the valve and the destination port; and 
in the second configuration the needle penetrates through the forward septum and establishes fluid communication between the valve and the destination port.
In the same field of endeavor, Sanders teaches the CSTD arraignment (embodiment as illustrated in figures 20-27) comprises the valve (figure 21, syringe adapter 120) further comprises a needle (figure 21, cannula 28) and a forward septum (figure 21, collet 32) configured to interface with the destination port (figure 21, patient connector 122), wherein:
In the first configuration (first position illustrated in figures 21-26 [0079] “the collet 32 toward the second end 20 of the syringe adapter 120 to maintain the collet 32 in the first position”) the needle does not penetrate through the forward septum and the forward septum blocks fluid communication between the valve and the destination port (referring figure 21, the distal end of cannula located within collet 32 in the first position and the cannula does not penetrate through the collet, thus collet blocks fluid communication between the patient connector 122).
In the second configuration  (second position illustrated in figure 27 [0071] “The distal end 30 of the cannula 28 is configured to pierce the first membrane 34 and extend through the first membrane 34 when the collet 32 is transitioned from the first position to the second position”) the needle penetrates through the forward septum and establishes fluid communication between the valve and the destination port (referring figure 27, the cannula 28 penetrates through the collet 32 and thus establishes fluid communication between the syringe adapter 120 and the patient connector 122).
	Sanders provides the syringe adapter comprises the cannula and the collet configured to interface with the patient connector, and provide the first configuration and the second configuration in order to prevent accidental needle sticks and also prevents the leakage of any fluid during transfer of fluids when using the syringe adapter ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate the teachings of Genosar, as modified by Daily, to incorporate the teachings of Sanders and provide the valve further comprises the forward septum and the needle configured to interface with the destination port, wherein in the first configuration, the forward septum blocks the fluid communication between the valve and the destination port; and in the second configuration the needle penetrates through the forward septum and establishes fluid communication between the valve and the destination port for the purpose of preventing accidental needle sticks and also preventing the leakage of any fluid during transfer of fluid during operation. 
Regarding Claim 3, Genosar, as modified by Daily and Sanders, teaches the CSTD arrangement of claim 2.
Genosar does not disclose wherein the destination port is configured to manipulate the valve from the first configuration, in which the destination port is disengaged from the delivery port, to the second configuration, in which the destination port is engaged with the delivery port, and wherein the destination port comprises a septum which, in the first configuration, blocks fluid communication between the delivery port and the destination port and, in the second configuration, the needle penetrates through the septum to establish fluid communication between the delivery port and the destination port.
In the same field of endeavor, Sanders discloses wherein the destination port (figure 23, patient connector 122) is configured to manipulate the valve from the first configuration, in which the destination port is disengaged from the delivery port (as illustrates in figure 23, when patient connector 122 is disengaged from the opening at the recessed portion 156) to the second configuration ([0081] “the patient connector 152 engages the first membrane 34 of the collet 32 and moves the collet 32 to the second position”), in which the destination port is engaged with the delivery port (as illustrated in figure 27, when patient connector 152 (equivalent patient connector 122) is engaged to opening 156), and wherein the destination port comprises a septum (figure 23, second membrane 94) which, in the first configuration, blocks fluid communication between the delivery port and the destination port (referring figure 23, the second membrane 94 blocks the fluid communication between the opening of the patient connector and the patient connector 122), in the second configuration, the needle penetrates through the septum to establish fluid communication between the delivery port and the destination port (referring figure 27, needle 28 penetrates the second membrane 94 and provide the fluid communication between the patient adapter 152 and the opening at the recessed portion 156).
Sanders provides the patient connector is configured to manipulate the syringe adapter from the first position to the second position and the patient connector comprises a second membrane in which blocks fluid communication  in the first configuration, and the cannula penetrates through the second membrane to establish the fluid communication between the patient connector and the opening of the syringe adapter in order to prevent accidental needle sticks and also prevents the leakage of any fluid during transfer of fluids when using the syringe adapter ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate the teachings of Genosar, as modified by Daily, to incorporate the teachings of Sanders and provide wherein the destination port is configured to manipulate the valve from the first configuration, in which the destination port is disengaged from the delivery port, to the second configuration, in which the destination port is engaged with the delivery port, and wherein the destination port comprises a septum which, in the first configuration, blocks fluid communication between the delivery port and the destination port and, in the second configuration, the needle penetrates through the septum to establish fluid communication between the delivery port and the destination port for the purpose of preventing accidental needle stick and leakage during fluid transfer.
Regarding Claim 4, Genosar, as modified by Daily and Sanders, teaches the CSTD arrangement of claim 3.
Genosar does not disclose wherein in the second configuration, the forward septum and the septum establish a fluid-tight seal preventing the beneficial agent from leaking out of the CSTD arrangement.
In the same field of endeavor, Sanders teaches the second configuration (when patient adapter 152 is inserted and engaged with syringe adapter 150 as illustrated in figure 27), the forward septum (figure 27, collet 32) and the septum (figure 27, second membrane 94) establishes a fluid-tight seal preventing the beneficial agent from leaking out of the CSTD arrangement (as illustrated in figure 27, the second membranes engages the collet 32 and establishes a fluid-tight seal [0081] “the second membrane 94 of the patient connector 152 engages the first membrane 34 of the collet 32”).
Sanders provides the collet and the second membrane engages in the second configuration and establishes a fluid tight seal in order to prevent accidental needle sticks and also prevents the leakage of any fluid during transfer of fluids when using the syringe adapter ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate the teachings of Genosar, as modified by Daily, to incorporate the teachings of Sanders and provide wherein in the second configuration, the forward septum and the septum establish a fluid-tight seal preventing the beneficial agent from leaking out of the CSTD arrangement for the purpose of preventing accidental needle stick and leakage during fluid transfer.
Regarding Claim 5, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 1.
Genosar does not disclose wherein the destination port is configured to manipulate the valve from the first configuration, in which the destination port is disengaged from the delivery port, to the second configuration, in which the destination port is engaged with the delivery port.
In the same field of endeavor, Sanders discloses wherein the destination port (figure 23, patient connector 122) is configured to manipulate the valve from the first configuration, in which the destination port is disengaged from the delivery port (as illustrates in figure 23, when patient connector 122 is disengaged from the opening at the recessed portion 156), to the second configuration ([0081] “the patient connector 152 engages the first membrane 34 of the collet 32 and moves the collet 32 to the second position”), in which the destination port is engaged with the delivery port (as illustrated in figure 27, when patient connector 152 (equivalent patient connector 122) is engaged to opening 156)
Sanders provides the patient connector is configured to manipulate the syringe adapter from the first position to the second position in order to prevent accidental needle sticks and also prevents the leakage of any fluid during transfer of fluids when using the syringe adapter ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate the teachings of Genosar, as modified by Daily, to incorporate the teachings of Sanders and provide wherein the destination port is configured to manipulate the valve from the first configuration, in which the destination port is disengaged from the delivery port, to the second configuration, in which the destination port is engaged with the delivery port for the purpose of preventing accidental needle stick and leakage during fluid transfer.
Regarding Claim 13, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 1.
Genosar does not disclose further comprising a spring that biases the valve to the first configuration.
In the same field of endeavor, Sanders teaches further comprising a spring (figure 23, collet drive member 132) that biases the valve to the first configuration ([0079] “Referring to FIGS. 21 and 23, the syringe adapter 120 may also include a collet drive member 132 configured to bias the collet 32 toward the second end 20 of the syringe adapter 120 to maintain the collet 32 in the first position”).
Sanders provide the collet drive member which biases the collet toward the second end of the syringe adapter to maintain the collet in the first position in order to prevent accidental needle sticks and also prevents the leakage of any fluid during transfer of fluids when using the syringe adapter ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate the teachings of Genosar, as modified by Daily, to incorporate the teachings of Sanders and provide the spring that biases the valve to the first configuration for the purpose of preventing accidental needle sticks and also prevents the leakage of any fluid during fluid transfer.
Regarding Claim 16, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 1.
Genosar does not disclose further comprising a latch mechanism for holding the destination port joined to the delivery port such that the valve remains in the second configuration.
In the same field of endeavor, Sanders teaches further comprising a latch mechanism (figure 27, recessed portion 156) for holding the destination port (figure 27, patient connector 152) such that the valve remains in the second configuration ([0081] “syringe adapter 150 and are received within the recessed portion 156 of the housing 16 to further secure the patient connector 152 to the syringe adapter 150”).
Sanders provide the recessed portion for holding patient connector in order to prevent accidental needle sticks and also prevents the leakage of any fluid during transfer of fluids when using the syringe adapter ([0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate the teachings of Genosar, as modified by Daily, to incorporate the teachings of Sanders and provide the latch mechanism for holding the destination port for the purpose of preventing accidental needle sticks and also prevents the leakage of any fluid during fluid transfer.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Genosar  in view of Daily and in further view of Haber et al (US 5562616 A, hereinafter ‘Haber’).
Regarding Claim 11, Genosar, as modified by Daily, teaches the CSTD arrangement of claim 9.
Genosar does not disclose wherein the syringe comprises a graduation correlating to dosing options of the beneficial agent.
In the same field of endeavor, Haber teaches the syringe (figure 1, mixing-delivery device 2), comprises a graduation (figure 1, volumetric scale 28) correlating to dosing options of the beneficial agent.
Haber provides the  volumetric graduation scale to the body of the mixing-delivery device so that the user can see the quantity of components drawn into the chamber (col 3 lines 23-25 “applying a volumetric graduation scale to the body so that the user can see the quantity of components drawn into the chamber.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Genosar, as modified by Daily, to incorporate the teachings of Haber and provide the graduation correlating to dosing options of the beneficial agent to the syringe for the purpose of measuring quantity of components drawing into the chamber of the syringe by its user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chelak et al (US 20160325085 A1) teaches a sampling port comprising a valve provides selective fluid communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781